EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 25 April 2022 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Greer on 30 June 2022.
The application has been amended as follows: 
In the Substitute Specification:
Page 3, in paragraph [0009], 6th line therein, “BPF” has been rewritten as --i.e. BPFI, BPFII--. 
Page 3, in paragraph [0010], second line therein, --filtering-- has been inserted prior to “crossover”. 
Page 29, in paragraph [00131], second and third lines therein, --in mm-- has been inserted after “Iio” and “wio”, respectively.
In the Claims:
In claim 1, last line and in claim 12, line 13, “each” has been respectively rewritten as --a respective--, at these instances.
In claim 12, line 15, “metalized surface” has been rewritten as --metal plate--.
Claims 1, 2, 4-6, 11; 12, 15-20 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --Substrate-integrated waveguide filtering crossover having a dual mode rectangular cavity coupled to eight single mode square cavities--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee